Title: To James Madison from William Jarvis, 15 March 1807
From: Jarvis, William
To: Madison, James



Sir
Lisbon 15th: March 1807

The Commercial part of this City has been kept in a high State of ferment for two days past in consequence of the return of the Brig Tiger of Boston, Wm. Bartlett, Master, owing to his papers being indorsed to prevent his entering any port of France: for the particulars I must beg leave to refer you to the inclosed copy of my letter to Captn. McKinley dated yesterday.  I waited on Lord Strangford in the forenoon of the 13th: Inst his Lordship had gone to ride, & in the afternoon I went on board the Lively frigate, but the Captain having come ashore to dine with a Gentleman, I came after him.  When I found him without letting him know who I was, I asked him if any instructions had been received that would authorize the prohibition; but he declined making any reply unless after a farther examination of his instructions; & discovered much vexation, when, in the course of conversation, he learnt that Lord Strangford had been applied to before him, who he said was the proper person, as Senr. Naval Officer in the port.  He however appointed two oClock of the next day (14th.) to give an answer.  As he appeared pretty crusty I concluded it best to write him.  After reading my letter & examing his papers, he made the following indorsement on the Sea letter "The Brig Tiger Wm. Bartlet, Master, is authorised to proceed on his Voyage, not Sailing from any enemy’s port to another.  Given on board his Britannic Majesty Ship Lively in the River Tagus this 14th: March 1807 (Signed) George McKinley Captn" & thus ended this business, much to the Joy of the Merchants of this place.  Whilst one of my Clerks was gone on board the frigate with my letter, in company with Mr Sprague the owner, Lord Strangford called on me & assured me that Captn. Grant had no authority for what he had done.
The Conde d’Ega as mentioned in my last (which went by the Brig Perseverance, Captn kins for Boston) was not made Marquis & I doubt whether he has settled the misunderstanding between the Prince of Asturies & the Prince of Peace, or concluded the match between the former & the Prince Regent’s eldest daughter; as Mr Erving says nothing of one or the other, in two letters to me.  I supposed they must be a fact, as they were very confidently related by a Lord to the Corps Diplomatic, but I find Courtiers are as liable to be misinformed as other persons.  There is no doubt however, that a marriage is negotiating between the Prince of Asturies & the Princess, which it is generally beleived is, or will be shortly concluded.  It is positively said too that the Conde d’Ega is coming home, but it is understood that he Solicited his recall, because his expences had so greatly exceeded his income.  With entire Respect I have the honor to be Sir Yr. Mo: Ob: Servt

William Jarvis


Will accompany this a packet received from Mr Erving by last post.


W. J.


Just as I was on the point of closing this letter, I recd. one dated yesterday from Captn McKinley; a copy of which will accompany this.


W. J.

